Supplement Dated January 15, 2016 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account K Lincoln Multi Fund® Variable Life Lincoln Life Flexible Premium Variable Life Account M Lincoln VULCV Lincoln VULCV-II Lincoln VULDB Lincoln MoneyGuard® VUL Lincoln Life Flexible Premium Variable Life Account R Lincoln SVUL Lincoln SVUL-II LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln VULCV Lincoln VULDB LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVUL This Supplement outlines changes to the investment options under your policy. All other provisions outlined in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Lincoln Variable Insurance Products Trust has informed us that, effective February 8, 2016, the name of a fund will be changed, according to the table below. The investment advisor and investment objective will not change. CURRENT FUND NAME NEW FUND NAME LVIP UBS Large Cap Growth Managed Volatility Fund LVIP Blended Large Cap Growth Managed Volatility Fund Please retain this Supplement for future reference.
